OPINION
ROBERTS, Judge.
Appellant seeks relief from a conviction for the offense of assault with intent to commit murder. After appellant had entered a plea of guilty, punishment was assessed at five years’ confinement.
On November 9, 1972, the trial court approved the record in this cause. There is no indication that appellant ever filed a brief with the trial court; there is no suggestion of indigency; a brief was filed in our Court on February 23, 1973. This pro*668cedure is not in accordance with Art. 40.09, Vernon’s Ann.C.C.P.
Nevertheless, we have examined the one ground of error in appellant’s brief and find it wholly without merit.
Appellant pled guilty to the charge and he was duly admonished before the plea was accepted. There is no error presented.
No motion for rehearing will be entertained or filed with the clerk without leave of this Court first being obtained after good cause has been shown.
The judgment is affirmed.